                 Case 3:18-cv-06803-RS Document 78 Filed 05/27/20 Page 1 of 6



 1   John E. Hill, State Bar No. 45338                  Michael C. Wenzel, State Bar No. 215388
     Scott Levy, State Bar No. 315862                   Amy Leifur Halby, State Bar No. 287216
 2   LAW OFFICES OF JOHN E. HILL                        BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     A Professional Corporation                         The Waterfront Building
 3
     333 Hegenberger Road, Suite 500                    2749 Hyde Street
 4   Oakland, California 94621                          San Francisco, California 94109
     Telephone: (510) 588-1000                          Telephone: (415) 353-0999
 5   Facsimile: (510) 633-2504                          Facsimile: (415) 353-0990
     Email: johnhill@hill-law-offices.com               Email: mwenzel@bfesf.com
 6          scotthlevy@hill-law-offices.com                    ahalby@bfesf.com
 7
     Attorneys for Plaintiff                            Attorneys for Defendants
 8   ERIC ZARAGOZA-RIOS                                 CITY OF CONCORD and BRYAN FRANKS

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
     ERIC ZARAGOZA-RIOS,                               Case No. 3:18-cv-06803-RS (JCS)
13

14          Plaintiff,                                 STIPULATED REQUEST TO CONTINUE TRIAL
                                                       AND RELATED DEADLINES; ORDER AS
15   v.                                                MODIFIED BY THE COURT

16   CITY OF CONCORD, and BRYAN FRANKS,
17          Defendants.
18
                                                       Hon. Richard Seeborg
19

20          Plaintiff ERIC ZARAGOZA-RIOS and Defendants CITY OF CONCORD and BRYAN

21   FRANKS, by and through their attorneys of record, hereby stipulate as follows:

22          1.      Pursuant to the Court’s Case Management Scheduling Order issued on October 10, 2019

23   (Dkt. No. 62) the following dates were set:

24                  a.     Non-expert Discovery to be completed by April 27, 2020;

25                  b.     Expert Disclosure to be served on May 11, 2020;

26                  c.     Expert rebuttal to be served by on June 12, 2020;

27                  d.     Expert Discovery to be completed by July 9, 2020;

28                  e.     Dispositive motion hearing deadline of September 3, 2020;

                                                        1
     STIPULATED REQUEST TO CONTINUE TRIAL AND RELATED DEADLINES; ORDER U.S. District
     Court Case No. 3:18-cv-06803-RS (JCS)
                 Case 3:18-cv-06803-RS Document 78 Filed 05/27/20 Page 2 of 6



 1                  f.      Pretrial conference on December 2, 2020;

 2                  g.      Trial is scheduled for January 29, 2021.

 3          2.      The Settlement Conference in this matter was scheduled to take place with Magistrate

 4   Judge Robert M. Illman on March 25, 2020 at the Court’s San Francisco courthouse.

 5          3.      Due to the Coronavirus (COVID-19) and the resulting closure of the courthouses of the

 6   Northern District of California (See General Order Nos. 72, 73), Judge Illman held a Status Conference

 7   on March 18, 2020 regarding the March 25, 2020 Settlement Conference. Judge Illman offered the

 8   Parties the option of participating in the Settlement Conference remotely via telephone. Judge Illman

 9   indicated for the Parties to advise the Court of their position via a joint email update by March 20, 2020

10   regarding their position as to how the Settlement Conference should proceed. (See Dkt. No. 70.) The

11   Parties agreed that an in-person Settlement Conference would be the appropriate form of ADR for this

12   matter. Judge Illman then set a Status Conference for April 15, subsequently moved to April 29, 2020, to

13   address scheduling issues related to the Settlement Conference. (Dkt. Nos. 72 and 74.)

14          4.      As a result of the continuance of the Settlement Conference, on March 20, 2020, the

15   Parties submitted a stipulation seeking to extend the discovery deadlines in this matter to account for the

16   delay in their attendance at the Settlement Conference and to allow the parties to defer certain discovery

17   until after a Settlement Conference could take place. (Dkt. No. 71.)

18          5.      The request was based on the fact that the Parties required additional time to conduct

19   discovery following their attendance at a Settlement Conference, if the matter did not resolve at the same.

20   For example, not extending the fact discovery deadline would have required the Parties to complete all

21   discovery prior to attending the Settlement Conference. The request was further based on the fact that

22   Plaintiff had seen a number of doctors in relation to his alleged injuries in this case and each of their

23   depositions will be necessary if the matter does not resolve.

24          6.      The Court approved the parties’ stipulation (Dkt. No. 73), which reset discovery deadlines

25   as follows:

26                  a.      Non-expert Discovery to be completed by June 27, 2020;

27                  b.      Expert Disclosure to be served on July 10, 2020;

28                  c.      Expert rebuttal to be served by on August 11, 2020;

                                                          2
     STIPULATED REQUEST TO CONTINUE TRIAL AND RELATED DEADLINES; ORDER U.S. District
     Court Case No. 3:18-cv-06803-RS (JCS)
                 Case 3:18-cv-06803-RS Document 78 Filed 05/27/20 Page 3 of 6



 1                  d.      Expert Discovery to be completed by September 4, 2020.

 2          7.      On May 28, 2020, Judge Illman vacated the April 29, 2020 Status Conference. (Dkt. No.

 3   75.) On May 4, 2020, the Parties were contacted by Judge Illman’s clerk, who noted: “Given the court’s

 4   General Orders restricting courthouse access for the undetermined future, settlement conferences are now

 5   being scheduled to take place via Zoom video conference. Will Counsel please confer and agree on three

 6   dates on which all parties are available for settlement conference. Then get back to me in one email with
 7   those dates, and I will set a settlement conference that suits the schedules of the parties and the court.”
 8          8.      The Court has now reset the Settlement Conference for July 29, 2020, the first available
 9   date that works for the Parties and the Court. (Dkt. No. 76.)
10          9.      As a result of COVID-19, the Settlement Conference in this matter has been delayed four
11   months. To account for that delay, and in furtherance of the Parties’ desire to defer certain discovery until
12   after the Parties have an opportunity to attend a Settlement Conference, and consistent with the
13   stipulation previously submitted to this Court on March 20, 2020, the Parties respectfully request the
14   Court continue the trial in this matter by approximately one-hundred and twenty-days, or a date thereafter
15   as is convenient to the Court. Absent a continuance of current deadlines, including the trial date, the
16   Parties will be required to complete all discovery and complete expert disclosures before attending the
17   Settlement Conference.
18          10.     Previous time modifications in this matter are the following:
19                  a.      On November 16, 2018, the Parties submitted a stipulation to extend the District’s
20   responsive pleading deadline to Plaintiff’s Complaint. (Dkt. No. 5.) The Parties respectfully requested the
21   Court extend Defendant’s responsive pleading deadline by fourteen (14) days pursuant to Northern
22   District of California Local Rule 6-1(a). On November 20, 2018 the Court granted the Parties’ stipulation
23   to extend the responsive pleading deadline. (Dkt. No. 9.)
24                  b.      On November 30, 2018, the Parties submitted a stipulation to extend Plaintiff’s
25   time to file a First Amended Complaint. (Dkt. No. 11.). On December 4, 2018, the Court granted the
26   Parties’ stipulated request to extend the time for Plaintiff to file his First Amended Complaint. (Dkt. No.
27   12.)
28                  c.      On July 5, 2019, the Parties submitted a stipulation to extend Defendants’ time to

                                                           3
     STIPULATED REQUEST TO CONTINUE TRIAL AND RELATED DEADLINES; ORDER U.S. District
     Court Case No. 3:18-cv-06803-RS (JCS)
                Case 3:18-cv-06803-RS Document 78 Filed 05/27/20 Page 4 of 6



 1   respond to Plaintiff’s Second Amended Complaint. (Dkt. No. 38.) On July 8, 2019, the Court granted the

 2   Parties’ stipulated request to extend time for Defendants’ responsive pleading to Plaintiff’s Second

 3   Amended Complaint. (Dkt. No. 39.)

 4                   d.      On March 20, 2020 the Parties submitted a stipulated request to extend discovery

 5   deadlines, as set forth in Paragraphs four through six above. (Dkt. No. 73.)

 6           11.     This is the Parties’ first request to continue the trial date in this matter.

 7           12.     For all the good cause stated above, the Parties respectfully request the Court continue the

 8   trial date and all related dates as follows:

 9                   a.      Non-expert Discovery to be completed by October 23, 2020;

10                   b.      Expert Disclosure to be served on November 6, 2020;

11                   c.      Expert rebuttal to be served by on December 11, 2020;

12                   d.      Expert Discovery to be completed by January 8, 2021;

13                   e.      Dispositive motion hearing deadline of January 14, 2021;

14                   f.      Pretrial Conference on May 26, 2021.

15                   g.      Trial on June 7, 2021.

16           13.     The Parties respectfully request that the Court approve this stipulation and incorporate its

17   terms in an Order.

18           IT IS SO STIPULATED.

19

20   Dated: May 22, 2020                                    THE LAW OFFICES OF JOHN E. HILL

21
                                                            By:        /s/ Scott Levy
22
                                                                  John E. Hill
23                                                                Scott Levy
                                                                  Attorneys for Plaintiff
24                                                                ERIC ZARAGOZA-RIOS

25

26

27

28

                                                             4
     STIPULATED REQUEST TO CONTINUE TRIAL AND RELATED DEADLINES; ORDER U.S. District
     Court Case No. 3:18-cv-06803-RS (JCS)
               Case 3:18-cv-06803-RS Document 78 Filed 05/27/20 Page 5 of 6



 1   Dated: May 26, 2020                            BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

 2

 3
                                                    By:        /s/ Amy Leifur Halby
 4                                                        Michael C. Wenzel
                                                          Amy Leifur Halby
 5                                                        Attorneys for Defendants
                                                          CITY OF CONCORD and BRYAN FRANKS
 6

 7                                        ATTORNEY ATTESTATION

 8          I hereby attest that I have on file all holograph signatures for any signatures indicated by a

 9   conformed signature (“/s/”) within this E-filed document or have been authorized by counsel to show

10   their signature on this document as /s/.

11

12   Dated: May 26, 2020                            By:      /s/ Amy Leifur Halby
                                                          Amy Leifur Halby
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      5
     STIPULATED REQUEST TO CONTINUE TRIAL AND RELATED DEADLINES; ORDER U.S. District
     Court Case No. 3:18-cv-06803-RS (JCS)
              Case 3:18-cv-06803-RS Document 78 Filed 05/27/20 Page 6 of 6



 1                                         ORDER AS MODIFIED BY THE COURT

 2          GOOD CAUSE APPEARING THEREFORE, and the Parties’ having stipulated to the same, the

 3   Parties’ stipulation is hereby APPROVED. The Court orders the following deadlines:

 4                 a.     Non-expert Discovery to be completed by October 23, 2020;

 5                 b.     Expert Disclosure to be served on November 6, 2020;

 6                 c.     Expert rebuttal to be served by on December 11, 2020;

 7                 d.     Expert Discovery to be completed by January 8, 2021;

 8                 e.     Dispositive motion hearing deadline of January 14, 2021;

 9                 f.     Pretrial Conference on May 26, 2021.

10                 g.     Trial on June 7, 2021.

11

12          IT IS SO ORDERED.

13

14           May 27, 2020
     DATED: ____________________                    ____________________________________________
                                                    HONORABLE RICHARD SEEBORG
15                                                  United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       6
     STIPULATED REQUEST TO CONTINUE TRIAL AND RELATED DEADLINES; ORDER U.S. District
     Court Case No. 3:18-cv-06803-RS (JCS)
